COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS

                                             '

                                             '              No. 08-15-00194-CR
 IN RE: ANGEL ROMERO,
                                             '        AN ORIGINAL PROCEEDING
                             Relator.
                                             '               IN MANDAMUS
                                             '

                                        JUDGMENT

       The court has considered this cause on the Relator=s petition for writ of mandamus and

the same being considered, it is the opinion of this Court that Relator=s petition should be

dismissed for lack of jurisdiction. We therefore dismiss the petition in accordance with the

opinion of this Court.

       IT IS SO ORDERED THIS 8TH DAY OF JULY, 2015.



                                   ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.